            Case 1:20-cr-00109-ABJ Document 27 Filed 12/22/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 20-CR-109 (ABJ)
                                              :
MICAH EUGENE AVERY, JR.,                      :
                                              :
                       Defendant.             :


                    THE UNITED STATES OF AMERICA’S MOTION FOR
                      AN ORDER GRANTING ITS PENDING MOTION

       The United States of America, by and through the United States Attorney for the District

of Columbia and undersigned counsel, respectfully moves this Court for an order compelling

Defendant to display the tattoos on his arms and legs to a law enforcement photographer. The

bases for the United States’ motion follow:

       1.      On December 2, 2020, the United States moved the Court to compel Defendant to

display his tattoos to a law enforcement photographer. (Docket Entry 26).

       2.      This Court’s Local Criminal Rule 47(b) provides that any opposition to a motion

must be filed within 14 days, unless leave is granted by the Court. If an opposition is not timely

filed, “the Court may treat the motion as conceded.” Id.

       3.      19 days have passed since the filing of the United States’ motion. Defendant has

neither opposed the motion nor requested an extension.

       4.      The United States respectfully requests that the Court treat the United States’

motion as conceded, and issue the attached, proposed order.

       WHEREFORE, the United States respectfully requests that the Court issue the attached

order compelling Defendant to submit to photography of the tattoos on his arms and hands by a

law enforcement officer.


                                                  1
Case 1:20-cr-00109-ABJ Document 27 Filed 12/22/20 Page 2 of 3




                                  Respectfully submitted,

                                  MICHAEL R. SHERWIN
                                  Acting United States Attorney
                                  New York Bar No. 4444188

                       By:         /s/ James B. Nelson
                                  JAMES B. NELSON
                                  D.C. Bar No. 1613700
                                  Assistant United States Attorney
                                  Federal Major Crimes Section
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  (202) 252-6986
                                  james.nelson@usdoj.gov




                              2
          Case 1:20-cr-00109-ABJ Document 27 Filed 12/22/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to

counsel of record.



                                        By:          /s/ James B. Nelson
                                                    JAMES B. NELSON
                                                    D.C. Bar No. 1613700
                                                    Assistant United States Attorney
                                                    Federal Major Crimes Section
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-6986
                                                    james.nelson@usdoj.gov




                                                3
